 
 
I 
108th CONGRESS
2d Session
H. R. 4603 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2004 
Mr. Filner introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide for the nonrecognition of gain on real property held by individuals or small businesses which is involuntarily converted as the result of the exercise of eminent domain, without regard to whether such property is replaced. 
 
 
1.Short titleThis Act may be cited as the Eminent Domain Relief for the Little Guy Act. 
2.Nonrecognition treatment for real property held by individuals or small businesses which is involuntarily converted as a result of exercise of eminent domain 
(a)In generalSection 1033 of the Internal Revenue Code of 1986 (relating to involuntary conversions) is amended by adding at the end the following new subsection: 
 
(k)Condemnation of real property held by individuals and small businesses 
(1)In generalIf real property held by the taxpayer is (as the result of its seizure, requisition, or condemnation, or threat or imminence thereof) compulsorily or involuntary converted, at the election of the taxpayer (in such form and manner as the Secretary may prescribe)— 
(A)no gain shall be recognized, and 
(B)subsections (a) and (b) shall not apply with respect to such conversion. 
(2)Not applicable to certain large businessesParagraph (1) shall not apply in the case of a partnership or corporation unless such partnership or corporation meets the gross receipts test of section 448(c) for the taxable year in which the disposition of the converted property occurs.. 
(b)Effective dateThe amendment made by this section shall apply to dispositions of converted property occurring after December 31, 2003. 
 
